By the Court:
We have no doubt as to the general right, or allowance of the principle of recoupment in a case like the present. But the defendant in this action is entitled to recoup, or recover by the' way and in analogy to a plea of set-off against the demand of the plaintiffs, only for such improvements as were made by himself, and not by, or at the cost and expense of another, who is not a party to the action. The objection must therefore be sustained and the evidence proposed to be introduced as to improvements made by Stayton on the premises, must be rejected.
The case afterward went to-the jury and the plaintiffs had a verdict.